Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 12/11/2019 has been accepted by the examiner.

Drawings
The drawings submitted on 12/11/2019 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by the examiner. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
In the second to last line, the applicant recites “an uppermost s end of the second cell channel hole” and the examiner presumes that this should read “an uppermost [[s]] end of the second cell channel hole”.
Appropriate correction is required.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pachamutha (US # 10475879).

Regarding Claim 1, Pachamutha teaches an integrated circuit device (see Fig. 19 and corresponding text; some description is provided for preceding drawings), comprising: 
a substrate (10) having a cell region (100) and an interconnection region (200); and 
a first stacked structure (corresponds to layer 165; see Fig. 7) and a second stacked structure (corresponds to layer 265) on the first stacked structure, each of the first stacked structure and second stacked structure including a plurality of insulating layers (132, 232) and a plurality of word line structures (146, 246) that are alternately stacked one by one on the substrate in the cell region and the interconnection region (shown), 
wherein, in the interconnection region (200): 

the second stacked structure includes a second dummy channel hole (229) communicatively connected to the first dummy channel hole (shown in Fig. 9), the second dummy channel hole penetrating through the second stacked structure (shown), respectively, and 
a first dummy upper width of an uppermost end of the first dummy channel hole (see Fig. 9; note the width of opening 19 at the level of layer 180) is greater than a second dummy upper width of an uppermost end of the second dummy channel hole (see the width of 19 at the level of layer 270).


Regarding Claim 2, Pachamutha teaches the integrated circuit device as claimed in claim 1, wherein: 
a first dummy lower width of a lowermost end of the first dummy channel hole (at the level of the lowest layer 132) is less than the first dummy upper width (at the level of layer 180; see Fig. 9), and 
a second dummy lower width of a lowermost end of the second dummy channel hole (at the level of the lowest layer 232) is less than the second dummy upper width (at the level of layer 270; see Fig. 9).

Regarding Claim 3, Pachamutha teaches the integrated circuit device as claimed in claim 1, wherein a second dummy lower width of a lowermost end of the second dummy channel 

Regarding Claim 4, Pachamutha teaches the integrated circuit device as claimed in claim 1, further comprising a first protective insulating layer (180) between the first stacked structure and the second stacked structure (shown), the first protective insulating layer being penetrated through by the first dummy channel hole (shown), 
wherein a portion of the first dummy channel hole defined by the first protective insulating layer includes an expansion dummy hole (the expanded width portion of the opening is shown at layer 180) having a width greater than other portions of the first dummy channel hole (shown).

Regarding Claim 5, Pachamutha teaches the integrated circuit device as claimed in claim 4, wherein the first dummy upper width (at the middle of level of layer 180) is greater than a width of the first dummy channel hole at a level of a bottom surface of the first protective insulating layer (at the level of the uppermost surface of 170).

Regarding Claim 6, Pachamutha teaches the integrated circuit device as claimed in claim 5, wherein a first dummy lower width of a lowermost end of the first dummy channel hole (at the level of the lowest layer 132) is less than a width of the first dummy channel hole at the level of the bottom surface of the first protective insulating layer (at the level of the uppermost surface of 170).

Regarding Claim 7, Pachamutha teaches the integrated circuit device as claimed in claim 1, wherein, in the cell region: 
the first stacked structure includes a first cell channel hole (149) penetrating through the first stacked structure (see Figs. 4), 
the second stacked structure includes a second cell channel hole (249) that is communicatively connected to the first cell channel hole (see Fig. 8C), the second cell channel hole penetrating through the second stacked structure (see Fig. 8C), and 
a first cell upper width of an uppermost end of the first cell channel hole (level with layer 170) is substantially identical to a second cell upper width of an uppermost end of the second cell channel hole (level with 270).

Regarding Claim 8, Pachamutha teaches the integrated circuit device as claimed in claim 1, further comprising a first protective insulating layer (180) between the first stacked structure and the second stacked structure, 
wherein, in the cell region: 
the first stacked structure includes a first cell channel hole (149) penetrating through the first stacked structure (shown), 
the second stacked structure includes a second cell channel hole (249) that is communicatively connected to the first dummy channel hole (shown), the second cell channel hole penetrating through the second stacked structure (shown), 
the first protective insulating layer is penetrated by the first cell channel hole (shown), and 


Regarding Claim 9, Pachamutha teaches the integrated circuit device as claimed in claim 8, wherein a first cell upper width (width at layer 180) of an uppermost end of the first cell channel hole is greater than a second cell upper width of an uppermost end of the second cell channel hole (width at layer 270).

Regarding Claim 10, Pachamutha teaches the integrated circuit device as claimed in claim 1, wherein, in the interconnection region (200), edge portions of the first stacked structure and the second stacked structure have a stepwise structure (see Fig. 19).

Regarding Claim 17, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Pachamutha teaches an integrated circuit device (see Fig. 19 and corresponding text; some description is provided for preceding drawings), comprising: a 
first stacked structure (corresponds to layer 165) having edge portions thereof arranged in a stepwise structure (see Fig. 19) in a cell region (200) and a second stacked structure (corresponds to layer 265) on the first stacked structure (see Fig. 19), each of the first stacked structure and the second stacked structure including a plurality of insulating layers (132, 232) and a plurality of word line structures (146, 246) that are alternately stacked one by one on a substrate (10, shown); 

a plurality of dummy channel structures (structure filling in hole 19) filling a plurality of first dummy channel holes (129) penetrating through the first stacked structure in the cell region and a plurality of second dummy channel holes (229) that are communicatively connected to the corresponding plurality of first dummy channel holes (shown in Fig. 9), the plurality of second dummy channel holes penetrating through the second stacked structure (shown); and 
a conductive contact plug (86) electrically connected to any one of the plurality of word line structures in the cell region (see Figs. 17), the conductive contact plug extending in a vertical direction (shown), 
wherein: 
a first dummy upper width of an uppermost end of the first dummy channel hole (at the level of layer 180) is greater than a second dummy upper width of an uppermost end of the second dummy channel hole (at the level of 270), and 
a first cell upper width of an uppermost end of the first cell channel hole (at the level of 170) is substantially identical to a second cell upper width of an uppermost [[s]] end of the second cell channel hole (at the level of 270).

Regarding Claim 18, Pachamutha teaches the integrated circuit device as claimed in claim 17, wherein a distance between uppermost ends of a pair of first dummy channel holes 

Regarding Claim 19, Pachamutha teaches the integrated circuit device as claimed in claim 17, wherein: 
a first dummy lower width of a lowermost end of the first dummy channel hole (at the level of the lowest layer 132) is less than the first dummy upper width (at the level of layer 180), 
a second dummy lower width of a lowermost end of the second dummy channel hole (at the level of the lowest layer 232) is less than the second dummy upper width (at the level of layer 180), 
a first cell lower width of a lowermost end of the first cell channel hole (at the level of the lowest layer 132) is less than the first cell upper width (at the level of 170), and 
a second cell lower width of a lowermost end of the second cell channel hole (at the level of the lowest layer 232) is less than the second cell upper width (at the level of 270).

Regarding Claim 20, Pachamutha teaches the integrated circuit device as claimed in claim 17, further comprising a first protective insulation layer (180) between the first stacked structure and the second stacked structure, wherein: 

the first dummy upper width (at the level of layer 180) is greater than a width of the first dummy channel hole at a level of a bottom surface of the first protective insulating layer (at the level of the uppermost surface of 170).

Allowable Subject Matter

Claims 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 11, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a distance between uppermost ends of a pair of first dummy channel holes among the plurality of first dummy channel holes adjacent to each other with one conductive contact plug therebetween that are proximate to the cell region among the at least two conductive contact plugs is less than a distance between uppermost ends of another pair of first dummy channel holes among the plurality of first dummy channel holes adjacent to each other with another conductive contact plug therebetween that are distal to the cell region.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899